Citation Nr: 1141679	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-37 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for bladder disability, including residual incontinence, as a result of radical retropubic prostatectomy performed at a VA medical facility on January 15, 2004.

3.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for hernia disability, as a result of radical retropubic prostatectomy performed at a VA medical facility on January 15, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to July 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO in Cleveland, Ohio, inter alia, denied service connection for prostate cancer, loss of bladder control, and a hernia disability.  In August 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2008.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Roanoke, Virginia, which certified the appeal to the Board.

In October 2011, a Deputy Vice Chairman of the Board granted a motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The Board's decision addressing the claim for service connection for prostate cancer is set forth below. The claims for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for bladder disability, including residual incontinence, and for hernia disability, each as a result of radical retropubic prostatectomy performed at a VA medical facility on January 15, 2004, are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Prostate cancer was not shown in service or for many years thereafter, and there is no competent medical evidence or opinion even suggesting that there exists a medical relationship between the prostate cancer and its residuals diagnosed post-service and the and Veteran's military service. 


CONCLUSION OF LAW

The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a February 2008 pre-rating letter provided notice to the Veteran as to what information and evidence was needed to substantiate his claim for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA, as well note notice regarding VA's assignment of disability ratings and effective dates.  The April 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the February 2008 letter meets Pelegrini's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records.  Also of record and considered in connection with the current appeal are various written statements provided by the Veteran and by his representative, on his behalf.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claim for service connection for prostate cancer.  The Board has reviewed the record, and, for reasons expressed below, finds that there is no duty to obtain a medical opinion in connection with the claim herein decided.

In sum, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claim herein decided, at this juncture.  See Mayfield v. Nicholson , 20 Vet. App. 537,543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error and affirming that the provision of adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical evidence, and statements made by the Veteran and on his behalf, the Board finds that service connection for prostate cancer is not warranted.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis pertinent to the prostate.  There were no prostate abnormalities with respect to this condition noted either on the Veteran's June 1957 report of medical history or on  discharge examination.

Post-service medical records reflect that the Veteran was diagnosed with prostate cancer in October 2003.  He underwent radical retropubic prostatectomy in January 2004.  Subsequent VA outpatient treatment records dated from 2004 through 2009, as well as private treatment records from Dr. B. following the surgery from 2004, document the Veteran's residual complaints following prostatectomy, including urinary incontinence.

The foregoing evidence establishes that the Veteran has a current diagnosis of prostate cancer, status post radical retropubic prostatectomy.  However, the evidence does not support a finding that prostate cancer and its residuals are medically related to service.

As indicated, there is no reference whatsoever to the prostate in the service treatment records or the report of discharge examination; hence, there is no there is nothing to support a finding of that the Veteran had a chronic prostate disability in service.  Also, there is no medical evidence that prostate cancer was manifested (to any degree) during the first post-service year.   Hence, the legal authority governing presumptive service connection for malignant tumor as a chronic disease is of no avail to the Veteran. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In fact, the first objective evidence of prostate cancer is reflected in the January 2004 VA treatment records-many decades after the Veteran's service. These records reflect that prostate cancer had its onset in 2003.

The Board points out that the record does not reflect-and the Veteran does not assert-the onset of prostate problems or disability in service, and continuity of symptoms (ultimately, of prostate cancer) since service.  Indeed, the Veteran did not file any claim for compensation until after his radical retropubic prostatectomy in January 2003.  

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the current prostate cancer diagnosis and its residuals, and any incident of service.  None of the private or VA medical records treatment records of record reflects any such comment to that effect.

Significantly, moreover, neither the Veteran nor his representative has presented or identified any medical evidence or opinion that, in fact, supports a finding that there exists a medical relationship between current prostate cancer and its residuals and service, and, on this record, VA is not required to arrange for the Veteran to undergo examination or to obtain any medical opinion in this regard.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, although the record reflects diagnosis of prostate cancer, status post radical retropubic prostatectomy, as explained above, the record is devoid of any competent, credible, and/or probative to support a finding that the Veteran has had "persistent or recurrent symptoms of disability" since service, or to indicate that his current prostate cancer disability "may be associated with" an event, injury, or disease in service.

Finally, the Board notes that, as regards any direct assertions by the Veteran and/or his representative that there exists a medical nexus between the Veteran's prostate cancer and service, such assertions provide no basis for allowance of the claim.  The matter of the medical etiology of the prostate cancer (and its residuals) for which service connection is sought is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for prostate cancer must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and/or probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for prostate cancer is denied.



REMAND

The Board's review of the claims file reveals that further RO action on the claims for section 1151 compensation benefits for a bladder disability, including residual incontinence, and for a hernia disability, is warranted.

Under 38 U.S.C.A. § 1151, compensation is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying additional disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished under any law administered by VA, and the proximate cause of the disability was negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; an event not reasonably foreseeable; the provision of training and rehabilitation services by VA as part of an approved rehabilitation program under 38 U.S.C.A. chapter 31; or participation in a compensated work therapy program under 38 U.S.C.A. § 1718.  See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2011).

Here, the Veteran seeks section 1151 compensation for a bladder disability, to include urinary incontinence, and for a hernia disability, each as a result of radical retropubic prostatectomy performed at a VA medical facility on January 15, 2004.  The record reflects that a diagnosis of prostate cancer was confirmed in an October 2003 biopsy.  In January 2004, the Veteran underwent radical prostatectomy at the VA Medical Center (VAMC) in Richmond, Virginia. VA and private medical records following the surgery reflect that the Veteran has suffered from severe post-operative urinary incontinence.  In addition, VA outpatient treatment records document diagnosis of hiatal hernia.  

With respect to the claimed residual disabilities, the Veteran contends that he was not fully informed about the risks involved with the prostatectomy.  Regarding the claimed hernia disability, the Veteran has indicated that he had previously suffered from hernias which were repaired with mesh.  He contends that the mesh that the controlled the lining of the stomach for the hernia moved during the prostatectomy surgery, and as a result his hernia has returned.  As regards the claim for a bladder disability, the Veteran contends that the VA physicians who performed the operation were careless and made a mistake in cutting the nerve that controls the bladder.

In this case, the Veteran has not been afforded a VA examination in connection with his claims for compensation benefits, pursuant under 38 U.S.C.A. § 1151.  However, in light of this fact and the evidence noted above, the Board finds that VA examination to obtain medical opinions as to whether the Veteran has additional disability which was proximately caused by negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA would be helpful in resolving the matters remaining on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA genitourinary examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claim(s).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  

A review of the claims file indicates the Veteran was hospitalized at the Richmond VAMC in January 2004.  Records from the January 14, 2004, surgery and post-operative inpatient treatment records, as well as outpatient treatment records through March 2009, have been associated with the claims file.   However, there are no records VA treatment records prior to the January 2004 surgery, or since March 2009.  Furthermore, as the Veteran claims he was never informed of the risk of bladder or hernia disability to the surgery, the RO should also attempt to obtain any consent form(s) signed by the Veteran prior to surgery.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Richmond VAMC all outstanding, pertinent records of evaluation and/or treatment  of the Veteran prior to January 2004 and since March 2009, as well as any consent form(s) the Veteran signed prior to the January 2004 surgery, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

In this vein, the Board acknowledges the contention of the Veteran's representative that the RO should have obtained the medical quality-assurance records of the VAMC.  However, even assuming the existence and pertinence of such records, under 38 U.S.C.A. § 5705 (West 2002), records created as part of the VA's medical quality-assurance program are confidential and access is limited.

Pursuant to 38 U.S.C.A. § 5705(b) and its implementing regulations, in part, 38 C.F.R. §17.508(a), neither the adjudicative personnel of the Veterans Benefits Administration nor the personnel of the Board of Veterans' Appeals are listed among the persons authorized access to quality-assurance records.  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. A, Para. 3, Subpara. i, entitled "Quality Assurance Investigative Reports" (which replaced previous M21-1, Part IV, Chap. 22, Subchap. 1, § 22.03), pertaining to the development of the evidence relating to claims under 38 U.S.C.A. § 1151, citing 38 U.S.C.A. § 5705, the manual instructs that quality-assurance reports are confidential and cannot be used as evidence in the adjudication of claims under 38 U.S.C.A. § 1151.  As such, although VA is required under VCAA to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, in the absence of any specific provisions of the law or regulations that authorize access to quality-assurance records for adjudicative use, the Board notes that it is not required to obtain such records pursuant to the duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA).
 
However, to ensure that all due process requirements are met, and that the record before the examiner is complete, while these matters are on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 
 
Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should obtain from the Richmond VAMC all pertinent, outstanding  records of evaluation and/or treatment of the Veteran, prior to January 2004 and since March 2009, as well as any consent form(s) the Veteran signed prior to the January 2004 surgery.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for section 1151 compensation for a bladder disability and hernia disability.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit. 
 
The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA genitourinary examination, by an appropriate physician, at a VA medical facility.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current bladder and hernia disability/ies.  Then, for each such diagnosed disability, the physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is as least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of the January 15, 2004, radical retropubic prostatectomy.  If so, he or she should also opine as to whether the proximate cause of such additional disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  

In rendering his or her opinion, the physician should address whether, in performing the January 15, 2004, radical retropubic prostatectomy, any VA physician failed to exercise the degree of care that would be expected of a reasonable health care provider.  In providing the requested opinion, the physician should consider and address the medical evidence provided by the Veteran, as well as the Veteran's assertions.

The examining physician should set forth all examination findings, together with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 
 
6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).   The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


